UNITED STATES DISTRICT COURT                             SOUTHERN DISTRICT OFUnited
                                                                              TEXAS States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
Rusted Rock Barn liC,                            §                                          January 18, 2019
                                                 §                                         David J. Bradley, Clerk
                Plaintiff,                       §
                                                 §
versus                                           §                        Civil Action H-I8-3889
                                                 §
Russell Tisdale Construction liC,    et   al.,   §
                                                 §
                Defendants.                      §


                             Opinion Denying Equitable Relief

            Rusted Rock Barn liC watched Russell Tisdale Construction liC, Saddle Creek
    Weddings liC, Rex Grey, and Brad Schreiber build the Saddle Creek venue for at least
    eight months before moving for an injunction. Rusted Rock knew what the result
    would be when it saw the architectural rendering. It should have moved as soon as it
    learned of the architectural rendering and had some apprehension that construction
    would start.
            Rusted Rock's likelihood of success is small because of manifest differences
    between the four buildings. Some of these are: (a) Saddle Creek's buildings have
    awnings, (b) Saddle Creek's hall does not have stone on the wings of its facade, (c)
    Saddle Creek's hall has substantially fewer front doors which are also of a different style,
    and (d) Saddle Creek's hall does not have barn doors to cover the functional doors.
            Ryan Aikin first testified that he had no plans or help, that he built it day-by-day
    as his vision developed. Then, he acknowledged one drawing that he filed with the
    trademark office. Once he acknowledged the drawing, he said he drew it on a computer
    - but he did not. The drawing was done by a consultant, whose title block was
    eliminated by his cutting three and one-half inches from the right side and one and one-
    half inches from the left.
            Saddle Creek's opening will cause Rusted Rock no immediate damage. Rusted
    Rock is fully booked for this year. Saddle Creek is just beginning its business. If Rusted
    Rock can prove damages, a money judgment will adequately compensate it.
       Saddle Creek's buildings are in Dripping Springs, about       200   miles west of
Conroe. Saddle Creek is in the hills of an eroded limestone escarpment. The nearest city
is Austin. Rusted Rock is at the west margin of the East Texas pine forests. The nearest
city is Houston. In addition to their bam-themed artificial rusticity and common
elements - restrooms, bars, food service, offices - they share a common lack of
originality in specific decorative elements or arrangements.
       The petition for immediate temporary relief will be denied.


       Signed onJanuary      is   ,2019,   at Houston, Texas.


                                                                                           -
